848 S.W.2d 82 (1993)
MEYERLAND COMPANY and William Michael Adkinson, Petitioners,
v.
FEDERAL DEPOSIT INSURANCE CORPORATION, as Manager of the FSL, Respondent.
No. D-2893.
Supreme Court of Texas.
January 27, 1993.


*83 ORDER
This cause was removed from a state court of appeals to federal district court on appeal by the Federal Deposit Insurance Corporation (FDIC). In re Meyerland, 960 F.2d 512 (5th Cir.1992) (en banc), cert, denied, ___ U.S.___, 113 S. Ct. 967, 122 L. Ed. 2d 123 (1993). Subsequently, the state court of appeals granted the FDIC's motion to dismiss the appeal for want of jurisdiction. 848 S.W.2d 165.
The court of appeals' order of dismissal was void because it occurred after the cause had been removed to federal court. Once removal is effected, "the State court shall proceed no further unless and until the case is remanded." 28 U.S.C. § 1446(d). It is therefore ordered that Petitioners' application for writ of error is granted, the judgment of the court of appeals is vacated, and the cause is remanded to that court to be abated in accordance with this opinion. Tex.R.App.P. 170.